Citation Nr: 0423321	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

3.  Entitlement to service connection for left trapezius 
muscle strain.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for insomnia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1987 to April 1987 and served on active duty from May 1988 to 
May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was afforded the opportunity to provide testimony 
at a Board hearing in June 2004.  However, the record 
reflects that he did not report at the scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
the Board observes that service medical records from the 
veteran's period of active duty for training in 1987 have not 
been obtained an associated with the veteran's claims folder.  
The RO should take all appropriate actions to obtain such 
records from the National Personnel Records Center (NPRC) or 
alternative sources.  

Secondly, the veteran's service medical records show that he 
was provided treatment for low back, cervical spine and 
trapezius muscle injuries while in service, in 1988 and 1989.  
Also, post service treatment records reflect treatment for 
the low back, neck, upper back and left trapezius muscle.  
Medical opinions should be obtained in order to determine 
whether there exists a medical nexus between currently 
existing disabilities and any injury, disease or event noted 
during the veteran's military service.  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of his claim, this 
case is remanded to the RO for the following actions:  

1.  The RO should contact the NPRC in 
order to obtain copies of the veteran's 
service medical records for his period of 
active duty for training, from January 
1987 to April 1987.  The NPRC should 
search all alternative sources at its 
disposal.  If no records are available, 
the NPRC should provide certification to 
that effect.  

2.  The veteran should be requested to 
submit any copies of service medical 
records in his possession.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The veteran should be afforded a VA 
muscle examination in order to determine 
the current nature and etiology of any 
existing disability of the left trapezius 
muscle.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has currently has a 
left trapezius muscle disability that is 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current left trapezius muscle disability 
is causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

4.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and etiology of any 
cervical spine or lumbar spine 
disabilities.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has any cervical spine 
or lumbar spine disability associated 
with injury, disease or event noted in 
his military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current cervical spine or lumbar spine 
disability is causally related to the 
veteran's military service.  The clinical 
basis for the opinion should be set forth 
in detail.   

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



